DETAILED ACTION
	Claims 10 and 14 are amended. Claims 1 and 3-21 are pending. A complete action regarding the merits of the pending claims appears below.
	This non-final office action replaces the non-final office action mailed 12/22/2020 in its entirety.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell (U.S. Patent Application Publication No. 20150080876) in view of Bjorn-Rasmussen (U.S. Patent Application Publication No. 20170367753). 
Regarding claim 1, Worrell teaches an electrosurgical instrument (Fig. 13) comprising: first and second opposing jaws each extending from a proximal end to a distal end and defining opposing tissue-engaging surfaces (Fig. 13, elements 715a, 715b, 717a, 717b), the first and second jaws pivotally engaged about a pivot at the proximal ends and movable between an open position and a closed position ([0079]); a reciprocating blade ([0082], Fig. 13, element 749); a channel in the first jaw for receiving the reciprocating blade such that at least a portion of the reciprocating blade extends through the channel ([0082], Fig. 13, element 749; “In various embodiments, the knife slot 749 may further extend distally along a channel extending through central portions of the end effector 713, which may comprise a fluid path comprising distal fluid ports positioned adjacent to the working portion 717a, 717b of the end effector 713”), the channel extending longitudinally in a proximal-to-distal direction along a length of the first jaw and defined by one or more channel walls recessed from the tissue-engaging surface of the first jaw ([0082], Fig. 13, element 749; “In various embodiments, the knife slot 749 may further extend distally along a channel extending through central portions of the end effector 713, which may comprise a fluid path comprising distal fluid ports positioned adjacent to the working portion 717a, 717b of the end effector 713”), the channel including one or more fluid openings distally spaced from the pivot for delivering a fluid directly into the channel ([0081]; “Distal fluid port 725c is positioned between the first and second jaws 715a, 715b to deliver or intake fluid adjacent to the distal portion 712 of the elongate member 704” (the distal portion would include the reciprocating knife); [0082], Fig. 13, element 749; “In various embodiments, the knife slot 749 may further extend distally along a channel extending through central portions of the end effector 713, which may comprise a fluid path comprising distal fluid ports positioned adjacent to the working portion 717a, 717b of the end effector 713”) and a 
Worrell does not teach lubricating the reciprocating blade.
Bjorn-Rasmussen, in a similar field of endeavor, teaches lubricating the reciprocating blade ([0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell to lubricate the reciprocating blade as taught by Bjorn-Rasmussen in order to allow for easier movement of the knife by the user. 
Regarding claim 3, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the fluid distribution system includes one or more fluid lines that are connected to the one or more fluid openings located within the channel ([0082]).
Regarding claim 4, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the fluid distribution system includes one or more fluid pumps ([0080]) and the one or more fluid lines are connected to the one or more fluid pumps, which pump a fluid through the one or more fluid lines and out of the one or more fluid openings ([0080]).
Regarding claim 5, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the fluid distribution system includes one or more fluid reservoirs that are connected to the one or more fluid pumps that supply the fluid to the one or more fluid pumps ([0080]).
Regarding claim 6, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.

Regarding claim 7, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the fluid distribution system include one or more fluid lines that include one or more valves ([0080]).
Regarding claim 8, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the one or more pumps include an engagement switch that activates the one or more pumps so that the fluid is pumped into the channel ([0080]).
Regarding claim 9, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the one or more fluid reservoirs include one or more refill ports ([0083], “The second supply component may comprise a fluid reservoir configured to receive or exhaust fluid that is pulled from the surgical field, e.g., from between the first and second jaws 715a, 715b at the distal fluid port 725c, through the second fluid path element”).
Regarding claim 10, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell does not teach wherein the fluid is a bio-compatible anti-stick solution.
Bjorn-Rasmussen further teaches wherein the fluid is a bio-compatible anti-stick solution ([0039-0040]; silicone oil is well-known to be a biocompatible lubricant).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
Regarding claim 11, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
In a different embodiment, Worrell teaches wherein the one or more engagement switches are in communication with an activation device, a cam, or both that assists in moving the engagement switches during operation of the one or more pumps ([0104], "The fluid supply and transport elements are operatively coupled to an activation element comprising a trigger mechanism. For example, actuation of the trigger 2020c along arrow Q rotates a cam arm 2076 in direction R, which may further activate energy when the trigger 2020c obtains a predetermined position during rotation.", [0105], "The actuation of the trigger 2020a compresses the cam arm 2076 against a piston 2078, moving the piston 2078 in direction R to compress the bulb 2070."; Fig. 27A, elements 2020a, 2070, 2076, 2078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell and Bjorn-Rasmussen to where the one or more engagement switches are in communication with an activation device, a cam, or both that assists in moving the engagement switches during operation of the one or more pumps as further taught by Worrell in order to allow the user to more easily activate the pumps thus increasing the efficiency and ease of use of the device.
Regarding claim 12, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
In a different embodiment, Worrell teaches wherein the activation device is movably supported by one or more mounting portions ([0105], "In the illustrated embodiment, the piston moves about a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell and Bjorn-Rasmussen to where the activation device is movably supported by one or more mounting portions as further taught by Worrell in order to allow the user to more easily activate the pumps thus increasing the efficiency and ease of use of the device.
Regarding claim 21, the combination of Worrell, Allen, and O’Brien teaches all the elements of the claimed invention as stated above.
Worrell further teaches the tissue-engaging surface of the first jaw comprises one or more conduction plates ([0079]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Bjorn-Rasmussen and in further view of Shadduck (U.S. Patent Application Publication No. 20100160905).
Regarding claim 13, the combination of Worrell and Bjorn-Rasmussen teach all the elements of the claimed invention as stated above.
Worrell and Bjorn-Rasmussen do not teach wherein the one or more pumps are a syringe.
Shadduck teaches wherein the one or more pumps are a syringe ([0045], "The term fluid or flowable media source 35 is defined to include a positive pressure inflow system which may be a syringe, an elevated remote fluid sac that relies on gravity, or any suitable pump-type pressure means known in the art.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell and Bjorn-Rasmussen to include a pump that is a syringe as taught by Shadduck in order to provide a more controlled way of pumping fluid into the channel.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Bjorn-Rasmussen and in further view of Schouwenburg (WO No. 2012148266).
Regarding claim 14, Worrell teaches a method comprising: pumping a fluid from a fluid distribution system into a channel located within a first jaw of an electrosurgical device that is pivotally engaged with a second jaw at a pivot ([0080-0082]), the pivot disposed at respective proximal ends of the first and second jaws (Fig. 13), the electrosurgical device including a reciprocating blade that extends within the channel ([0082]), the channel extending longitudinally in a proximal-to-distal direction along a length of the first jaw and defined by one or more channel walls recessed from a tissue-engaging surface of the first jaw ([0082]), the channel including one or more fluid openings in the one or more channel walls distally spaced from the pivot for delivering the fluid directly into the channel ([0082]).
Worrell does not teach using lubricant as the fluid.
Bjorn-Rasmussen, in a similar field of endeavor, teaches lubricating the reciprocating blade ([0039-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell to lubricate the reciprocating blade as taught by Bjorn-Rasmussen in order to allow for easier movement of the knife by the user. 
Worrell and Bjorn-Rasmussen do not teach filling the channel with the fluid as the blade is advanced through the channel; and reciprocating the blade repeatedly so that the fluid within the channel coats the blade in the fluid.
Schouwenburg, in a device utilizing the cleaning/coating of movable instrument parts, teaches moving movable parts while fluid is being perfused in the instrument such that the movable instrument parts are coated in the perfused fluid (page 1, lines 7-13, page 2, lines 11-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell and Bjorn-Rasmussen to include moving movable parts (i.e. the reciprocating knife of Worrell) while fluid (i.e. the lubricant of Bjorn-Rasmussen) is being perfused in the 
Regarding claim 15, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the method includes a step of depressing an engagement switch into a fluid pump of the fluid distribution system to pump the lubricant into the channel ([0080]).
Regarding claim 16, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teach all the elements of the claimed invention as stated above.
Worrell further teaches wherein the method includes a step of transferring the lubricant from a fluid reservoir to a pump of the fluid distribution system ([0083]).
Regarding claim 17, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teach all the elements of the claimed invention as stated above.
In a different embodiment, Worrell teaches wherein the method includes a step of rotating a cam to activate a pump of the fluid distribution system so that the lubricant is pumped into the channel ([0104], "The fluid supply and transport elements are operatively coupled to an activation element comprising a trigger mechanism. For example, actuation of the trigger 2020c along arrow Q rotates a cam arm 2076 in direction R, which may further activate energy when the trigger 2020c obtains a predetermined position during rotation.", [0105], "The actuation of the trigger 2020a compresses the cam arm 2076 against a piston 2078, moving the piston 2078 in direction R to compress the bulb 2070."; Fig. 27A, elements 2020a, 2070, 2076, 2078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell, Bjorn-Rasmussen, and Schouwenburg to where the method includes a step of rotating a cam to activate a pump of the fluid distribution system so that the lubricant is pumped 
Regarding claim 18, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teach all the elements of the claimed invention as stated above.
In a different embodiment, Worrell teaches wherein the method includes a step of contracting a fluid reservoir of the fluid distribution system so that the fluid distribution system acts as a pump and moves the lubricant into the channel ([0104], "The bulb 2070 also comprises a fluid reservoir configured to receive fluid from the one or more fluid paths 2023a, 2023b.", [0105], "When the bulb 2070 is compressed, fluid is evacuated from the bulb 2070 into the one or more fluid paths 2023a, 2023b and delivered distally at distal fluid ports 2025a, 2025b outward of the end effector 2013, as indicated by arrow P."; Fig. 27A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell, Bjorn-Rasmussen, and Schouwenburg to where the method includes a step of contracting a fluid reservoir of the fluid distribution system so that the fluid distribution system acts as a pump and moves the lubricant into the channel as further taught by Worrell in order to allow for more efficient fluid distribution into the channel.
Regarding claim 19, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teach all the elements of the claimed invention as stated above.
Worrell further teaches expelling the lubricant out of the one or more fluid openings ([0080-0083]).
Worrell and Bjorn-Rasmussen do not teach so that the blade includes the lubricant as a result of expelling the lubricant from the fluid openings.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell and Bjorn-Rasmussen to include moving movable parts (i.e. the reciprocating knife of Worrell) while fluid (i.e. the lubricant of Bjorn-Rasmussen) is being perfused in the instrument as taught by Schouwenburg in order to allow for the knife/blade to be evenly and completely coated during use of the instrument.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of Bjorn-Rasmussen, in view of Schouwenburg, and in further view of Woloszko (U.S. Patent No. 7070596).
Regarding claim 20, the combination of Worrell, Bjorn-Rasmussen, and Schouwenburg teaches all the elements of the claimed invention as stated above.
Worrell, Bjorn-Rasmussen, and Schouwenburg do not teach a step of metering a predetermined amount of fluid out each of the one or more fluid openings.
Woloszko, in a similar field of endeavor, teaches a step of metering a predetermined amount of fluid out each of the one or more fluid openings (Col. 37, lines 30-32, "Alternatively, a metering pump or flow regulator may be used to precisely control the flow rate of the conductive fluid.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worrell, Bjorn-Rasmussen, and Schouwenburg to include a step of metering a predetermined amount of fluid out each of the one or more fluid openings as taught by Woloszko in order to accurately measure the amount of fluid being used.



Response to Arguments
Applicant’s arguments, see remarks, filed 3/22/2021, with respect to the rejection(s) of claim(s) 1 and 14 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has Bjorn-Rasmussen ‘753 and Schouwenburg ‘266.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794